Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a notice of allowability in response to amendment filed on 05/20/2022. Claims 1-2, 4-12, 14, 15, 17, 20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Sivertson on 06/02/2022
For claim 12, the phrase “the indication that the aerial transport is approaching the destination facility” (line 5, page 7), please delete “the” and replace it with “an”. The limitation would read “an indication that the aerial transport is approaching the destination”. 

Allowable Subject Matter
Claims 1-2, 4-12, 14, 15, 17, 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 14, 20 includes the following limitations:
in response to the second/third subsequent state change …
determining … a destination greeter user interface state… wherein the destination greeter user interface state comprises an indication that the aerial transport has arrived at the destination facility;
adjusting the destination greeter software application … to display the indication of the assignment of the user to the ground vehicle service provider
Best Prior art Goel (US 20190325757) while discloses detecting landing of aerial vehicle, does not disclose sending notification to a greeter device at the destination facility.
Carey (US 20100138246) teaches hiring greeters in airport and having computer that can be accessed by airport personnel. Carey, however, does not explicitly disclose the greeter or driver having devices that receives the same notification of assignment. 
Best NPL Ambite (Ambite, José Luis, et al. "Getting from here to there: Interactive planning and agent execution for optimizing travel." AAAI/IAAI. 2002.) teaches monitoring flight status of air planes. However the monitored status is used to trigger an agent notifying the user about potential other travel options for connecting flight and does not trigger notification of a car assignment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628

/GEORGE CHEN/Primary Examiner, Art Unit 3628